Citation Nr: 1020078	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-40 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
death pension benefit overpayment in the calculated amount of 
$14,112.00.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
February 1946.  He died in January 2003.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2009 decision of the RO Committee on 
Waivers and Compromises that denied entitlement to waiver of 
recovery of nonservice-connected death pension benefit 
overpayment in the calculated amount of $14,112.00.


FINDING OF FACT

On April 29, 2010, prior to promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issue of entitlement to waiver of recovery 
of nonservice-connected death pension benefit overpayment in 
the calculated amount of $14,112.00 have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, in correspondence received by the Board 
in April 2010, the appellant indicated that she wanted to 
withdrawal this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to waiver of recovery of nonservice-connected 
death pension benefit overpayment in the calculated amount of 
$14,112.00, and that issue is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


